                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  Scott Rilley, Michelle Kunza, Venus                      Civil No. 16-4001 (DWF/LIB)
  Colquitt-Montgomery, Jonathon Aldrich,
  and Kendra Buettner, individually and on
  behalf of the class,
                                                                                 ORDER
                       Plaintiffs,

  v.

  MoneyMutual, LLC, Selling Source, LLC,
  and PartnerWeekly, LLC,

                       Defendants.


       This matter is before the Court upon Defendant MoneyMutual, LLC, Selling

Source, LLC, and PartnerWeekly, LLC’s (“Defendants”) Motion to Modify Settlement

(Doc. No. 324 (“Motion”).) For the reasons set forth below, the Court denies

Defendants’ Motion.

       On November 11, 2019, Plaintiffs Scott Rilley, Michelle Kunza, Venus Colquitt-

Montgomery, Jonathon Aldrich, and Kendra Buettner (“Plaintiffs”) (together with

Defendants, the “Parties”), finalized a Settlement Agreement (the “Settlement

Agreement”), providing for the settlement of this case on a class action basis. (Doc.

No. 295; see also Doc. No. 299 ¶ 3, Ex. 1 (“Settlement Agreement”).) The Settlement

Agreement provides payment of $2,000,000 plus injunctive relief. (Settlement

Agreement ¶¶ 47-48.) The Settlement Agreement also specifies that payment of the

$2,000,000 will be made within seven days of the Effective Date of the Settlement
Agreement.1 (Id. ¶ 82.) The Settlement Agreement further provides that “[e]xcept as

otherwise stated herein, each substantive term of this Agreement is a material term that

the Parties have relied upon in making this Agreement.”2 (Id. ¶ 88.)

       Plaintiffs filed an unopposed Motion for Preliminary Approval of Class Action

Settlement on November 12, 2019. (Doc. No. 296 (“Preliminary Approval”).) On

December 2, 2019, the Court held a hearing on the Preliminary Approval and entered an

Order granting the Preliminary Approval the following day. (Doc. Nos. 302-303.)

Notice was then sent to the Class and no objections were filed.3



1
        The Settlement Agreement defines the Effective Date as the first business day
after the first date on which all of the following have occurred: (1) all Parties, Class
Counsel, and Defense Counsel have executed the Settlement Agreement; (b) the Court
has issued a preliminary approval order; (c) reasonable notice has been given to the Class
Members, including providing them with an opportunity to object to, or opt out of, the
Settlement Agreement; and (d) The Court has held a fairness hearing, and entered Final
Judgment approving the Settlement Agreement. (Settlement Agreement ¶ 32.)
        The Settlement Agreement further clarifies that, “[o]nly if there are written
objections submitted before the fairness hearing, and those objections are not later
withdrawn, or if Class Counsel appeals the decision on attorneys’ fees and costs, the
[Effective Date is the] last of the following events to occur: [1] if no appeal or
reconsideration motion is filed, then the date on which the time to appeal or reconsider
the Final Judgment has expired with no appeal or any other judicial review having been
taken or sought, or [2] if an appeal or reconsideration of the Final Judgment has been
timely filed or other judicial review was taken or sought, the date that order is finally
affirmed by an appellate court with no possibility of subsequent appeal or other judicial
review or the date the appeals or any other judicial review are finally dismissed with no
possibility of subsequent appeal or other judicial review. (Id.)
2
      The timing of payment is clearly set forth in the Settlement Agreement and is not
designated as “non-material.” (See id. ¶ 82.)
3
       Because there were no objections, the Effective Date of the Settlement is the first
business day after the Court enters Final Judgment approving the Settlement Agreement.
(Settlement Agreement ¶ 82.)

                                             2
       Plaintiffs filed a Motion for Approval of [Final] Settlement on March 13, 2020.

(Doc. No. 312 (“Final Approval”).) The Court held a Fairness Hearing on April 2, 2020,

during which the Court found that the Settlement Agreement was fair, reasonable and

adequate, and approved it in all respects. (Doc. No. 319 (“Fairness Hrn’g”).)

Notwithstanding, the Court delayed entering a Final Order approving the Settlement

Agreement (“Final Order”) because Defendants requested additional time to pay the

Settlement Agreement funds.4 (Id.) The Court encouraged the Parties to reach a

mutually satisfactory agreement with respect to a payment schedule and directed the

Parties to notify the Court whether there was an agreement by Monday, April 6. (Id.) In

the event that the Parties could not agree, the Court directed each Party to submit a

proposal by Tuesday, April 7. (Id.) The Parties did not reach an agreement. Defendants

now move to Modify the Settlement Agreement pursuant to their desired payment

schedule.5 (Motion.)

       Pursuant to Federal Rule of Civil Procedure 23(e), a Court must review any class

action settlement agreement for approval as “fair, reasonable, and adequate.” Fed. R.



4
       Citing the COVID-19 pandemic, Defendants asserted concerns about their
financial status due to dramatic declines in the financial markets and in Defendants’
business that impacts their ability the pay Settlement Agreement funds on the previously
agreed schedule.
5
        In lieu of funding the Settlement Agreement within seven days of the Effective
Date, Defendants propose a staggered two-month and four-month extension such that
they will pay the $2 million settlement amount as follows: (1) $100,000 within five days
of notice of entry of the Court’s Final Approval Order; (2) $900,000 sixty days after the
initial payment; and (3) $1 million 120 days after the initial payment (“Proposal”). (Doc.
No. 326 (“Def. Memo.”) at 3.)

                                             3
Civ. P. 23(e). Notwithstanding, the Court lacks authority to “rewrite settlement

agreements.” Rawa v. Monsanto Co., 934 F.3d 862, 871 (8th Cir. 2019) (“‘[T]he power

to approve or reject a settlement negotiated by the parties before trial does not authorize

the court to require the parties to accept a settlement to which they have not agreed.’”

(quoting Evans v. Jeff D., 475 U.S. 717, 726 (1986)); see also Klier v. Elf Atochem N.

Am., Inc., 658 F.3d 468, 475 (5th Cir. 2011) (“Because a district court’s authority to

administer a class-action settlement derives from Rule 23, the court cannot modify the

bargained-for terms of the settlement agreement.”); Holden v. Burlington N., Inc., 665 F.

Supp. 1398, 1406 (D. Minn. 1987) (“The Court is not to dictate or rewrite the terms of

the proposed agreement.”).

       Defendants contend that their Proposal does not amend the material terms of the

Settlement Agreement, but “merely extends the time period for Defendants to fund the

settlement as a result of changed, and unforeseen, circumstances affecting Defendants’

financial condition.” (Def. Memo. at 3.) Defendants argue that “[a] court may impose

conditions upon a grant of final approval if, absent the conditions, the settlement would

fail to satisfy the court’s approval analysis.” (Id. at 4 (citing In re Oil Spill by Oil Rig

Deepwater Horizon in Gulf of Mexico, on April 20, 2010, 910 F. Supp. 2d 891, 944 (E.D.

La. 2012), aff’d sub nom. In re Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014)

(“Rather, the imposition of conditions upon a grant of final approval is only appropriate

where, absent modifications, the settlement would fail to satisfy the Rule 23(e)

analysis.”)).) Therefore, Defendants ask the Court to “impose an extension of time to




                                               4
fund the Settlement [Agreement] as a condition of final approval so that Defendants can

avoid bankruptcy and fully fund the [S]ettlement [Agreement].”6 (Id. At 4.)

       Plaintiffs urge the Court to deny Defendants’ motion and grant the Final Approval

pursuant to the terms set forth in the Settlement Agreement. (Doc. No. 335 (“Pl. Opp.”)

at 2, 11-12.) Plaintiffs assert that Defendants’ Proposal does alter the material terms of

the Settlement Agreement because timing of payment, clearly set forth in the Settlement

Agreement, is not designated as “non-material.” (Id. at 8-9 (citing Settlement Agreement

¶¶ 82, 88).) Accordingly, Plaintiffs argue that the Court lacks the authority to provide the

relief that Defendants request.7 (Id. at 7.)

       The Court agrees. Plaintiffs do not agree to the Proposal; therefore, the Court

must approve the Final Order as is. “[T]he power to approve or reject a settlement

negotiated by the parties before trial does not authorize the court to require the parties to

accept a settlement to which they have not agreed.” Rawa, 934 F.3d at 871 (internal

quotation marks and citation omitted). While Defendants argue that the Court may



6
       Defendants’ contend their Proposal is necessary because they can fund the
Settlement Agreement only through the sale of certain stock holdings but selling too
much stock at one time in the current market could result in Defendants’ bankruptcies.
(Def. Memo. at 3 (citing Doc. No. 328 ¶ 9).)
7
        Plaintiffs argue further that Defendants’ evidence and statements regarding their
financial condition do not provide a convincing financial basis on which to find that the
Settlement Agreement is no longer fair and adequate. (Pl. Opp. at 9-10.) While the
Court finds this argument compelling, it need not reach this issue because the law is clear
that the Court lacks authority to impose conditions to which the Parties do not agree
when the Settlement Agreement is fair, reasonable and adequate. Notwithstanding, the
Court finds that Defendants’ arguments are unlikely to hold up on any appeal of the
Court’s Final Order.

                                               5
impose conditions upon grant of final approval, the Court “is not authorized to insist

upon changes” when the “settlement is fair, reasonable, and adequate.” In re Oil Spill,

910 F. Supp. 2d at 944. Here, the Court found the Settlement Agreement fair, reasonable,

and adequate at the April 2, 2020 Fairness Hearing. (“Fairness Hrn’g.) Therefore, the

Court may no longer impose conditions. Accordingly, the Court must deny Defendants’

Motion and issue a Final Order approving the Settlement Agreement as is.8

       Notwithstanding, the Court strongly encourages the Parties to continue to

negotiate and to resolve this issue. With a very limited basis to appeal, it truly benefits

no one to prolong this matter. The Court hopes that during this time of global crisis, the

Parties may work together to find common ground and to reach an agreement that

respects Defendants’ financial concerns while honoring the commitments agreed to in the

Settlement Agreement.

                                          ORDER

       Therefore, based upon the foregoing, and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that Defendant MoneyMutual, LLC, Selling

Source, LLC, and PartnerWeekly, LLC’s Motion to Modify Settlement (Doc. No. [324])

is DENIED.

Dated: April 14, 2020                                    s/Donovan W. Frank
                                                         DONOVAN W. FRANK
                                                         United States District Judge

8
      On the same day the Court files this Order, the Court will also issue a Final Order
approving the Settlement Agreement, and a separate Order granting Plaintiffs’ unopposed
Motion for Attorney Fees, Costs, and Class Representative Service Awards. (See Doc.
Nos. 304, 312).

                                              6
